                              THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
                                           ****

 UNITED STATES OF AMERICA,

       Plaintiff,                                     2:16‐cr‐00265‐GMN‐CWH‐1‐4, 6, & 14‐16

 vs.                                                  DATE: January 22, 2020

 PASTOR FAUSTO PALAFOX,                               Courtroom 7D
 ALBERT LOPEZ,
 ALBERT BENJAMIN PEREZ,
 JAMES PATRICK GILLESPIE,
 ERNESTO MANUEL GONZALEZ,
 BRADLEY MICHAEL CAMPOS,
 CESAR VAQUERA MORALES, and
 DIEGO CHAVEZ GARCIA,

       Defendants.

THE HONORABLE GLORIA M. NAVARRO, UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Aaron Blazevich         COURT REPORTER: Heather Newman/Amber McClane

COUNSEL FOR PLAINTIFF: Dan Schiess, John Han, and Tracey Batson with Special Agent Matthew
Neal, Investigator Peter Grimm, and Detective David Arboreen, Special Agent Matthew Wear

COUNSEL FOR DEFENDANT: Amy Jacks, Daniel Hill, Andrea Luem, Jess Marchese, Christopher Oram,
Shawn Perez, David Fischer, Michael Kennedy, Mark Fleming, Marcia Morrissey, Kathleen Bliss,
Ivette Maningo with Tatum Wehr and Lucy Hallett

MINUTES OF PROCEEDINGS: Jury Trial (Day 66)

9:24 a.m. The Court convenes outside the presence of the jury. The Court waives the appearances
of Defendants Albert Perez and James Gillespie. Mr. Oram is not present and Mr. Morales
previously waived Mr. Oram’s presence for the morning. The Court and parties discuss jury
instructions. Mr. Oram appears. The Court and parties continue discussing jury instructions.

10:59 a.m. The Court stands at recess for a morning break.

11:23 a.m. The Court reconvenes outside the presence of the jury. The Court and parties continue
discussing jury instructions.

12:10 p.m. The Court stands at recess for lunch.

1:44 p.m. The Court reconvenes outside the presence of the jury. After hearing representations
from Mr. Han, the Court GRANTS the Motion for the Jury to be Instructed as to all Three Elements
of Murder in Accordance with the Due Process Clause of the United States Constitution, ECF No.
2043). The Court and parties continue discussing jury instructions.
3:10 p.m. The Court stands at recess for an afternoon break.

3:30 p.m. The Court reconvenes outside the presence of the jury. The Court and parties continue
discussing jury instructions. The Court and parties discuss the verdict form. Counsel to file
additional briefing regarding proposed jury instructions by 12:00 p.m. on Friday, January 24, 2020.
Mr. Han makes arguments in response to Mr. Lopez’s Motion in Limine to Admit Statements Under
FRE 801(d)(2)(A), (ECF No. 2064). Mr. Fleming responds. The Court DENIES the Motion in Limine,
(ECF No. 2064). Mr. Perez states he will be at a morning hearing Thursday, January 30, 2020, and
will be late that day. Mr. Morales waives Mr. Perez’s appearance for that morning. The Court and
parties discuss upcoming trial schedule.

5:12 p.m. The Court adjourns.

Jury Trial continued to Thursday, January 30, 2020, at 9:00 a.m. in Courtroom 7D before Judge
Gloria M. Navarro.



                                                               DEBRA K. KEMPI, CLERK
                                                               U.S. DISTRICT COURT

                                                               BY:    /S/         d
                                                               Aaron Blazevich, Deputy Clerk
